Citation Nr: 0517893	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  99-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include the residuals of a medial meniscus 
tear.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for the residuals of 
frostbite (or cold injury) of the hands and feet.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for the residuals of a 
back sprain.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO), of the Department 
of Veterans Affairs (VA).  That decision denied the veteran's 
claims seeking entitlement to service connection for 
disabilities listed on the front page of this action.  In 
addition, the RO concluded that the veteran had not submitted 
new and material evidence sufficient to reopen the claim for 
entitlement to service connection for a back disorder.  
Additionally, the decision also denied entitlement to service 
connection for bilateral hearing loss.  

The Board, in a Decision/Remand dated January 2001, reopened 
and remanded the veteran's claim involving the back 
disability.  The other issues were remanded to the RO for 
additional development.  After the development was 
accomplished, the RO, in March 2003, granted service 
connection for bilateral hearing loss.  Hence, this issue is 
no longer on appeal before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1977).

The issues of entitlement to service connection for PTSD and 
for the residuals of frostbite are addressed in the REMAND 
portion of the decision below and they are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
the part of the veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Competent medical evidence of record establishes no 
relationship between the veteran's current left knee disorder 
and his military service.

3.  There is no competent medical evidence of record of a 
diagnosis of sleep apnea.

4.  Competent medical evidence etiologically linking the 
veteran's inservice complaints involving his lower back and 
his current back disorder has not been presented.  

5.  Competent medical evidence of record indicates that the 
veteran's current right knee disability is related to an 
injury incurred to the knee while the veteran was in service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred or aggravated 
during the veteran's active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

2.  Sleep apnea was not incurred or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004). 

3.  Residuals of a back sprain was not incurred or aggravated 
during the veteran's active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  A right knee disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims involving service connection by means of the 
discussions in the original rating decision, the statement of 
the case (SOC), and the supplemental statements of the case 
(SSOCs).  Specifically, in those documents, the appellant has 
been told that he needed to submit evidence supporting his 
assertions that he was actually suffering from the claimed 
disabilities and that the disabilities were related to or 
caused by his military service or to an incident that 
occurred while the veteran was performing military duties.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter dated November 2001, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran underwent VA 
medical examinations in December 2002 and January 2003 in 
order to determine whether the veteran was suffering from the 
claimed disabilities and the etiology of any found disorders.  
Additionally, the veteran has undergone repeated treatment 
for various conditions at the local VA medical center.  At 
those times, the veteran had the chance to express his 
concerns with respect to his claimed conditions.  He had the 
ability to not only talk about the conditions but to also ask 
for an opinion about his assertions from his various treating 
physicians.  Given the foregoing, the Board finds that the RO 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the veteran's claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's various disabilities.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the VCAA notification was provided after the 
initial rating decision.  In reviewing the AOJ determination 
on appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the AOJ's decision.  As provided by 38 U.S.C.A. § 7104(a) 
(West 2002), all questions in a matter which under 
38 U.S.C.A. § 511(a) (West 2002) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issues discussed on appeal was harmless error.  In a 
letter to the veteran, along with the SOC and the SSOCs, the 
RO informed him of what information he needed to establish 
entitlement to service connection.  The veteran was further 
told that he should send to the RO information describing 
additional evidence or the evidence itself.  The letters 
satisfy the VCAA content-complying notice.  The claimant and 
his representative have been provided with every opportunity 
to submit evidence and argument in support of the veteran's 
claims and to respond to VA notices.  Therefore, to decide 
the issues addressed in this decision would not be 
prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, the SSOCs, and the accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. ___, slip op. at *32, 2005 WL 957317 (Vet. App. 
Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters, a rating decision, an SOC, and 
SSOCs, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2004), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

With respect to the veteran's claims, the Court has held that 
". . . where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (The Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

I.  Left Knee Disability

The veteran has contended that while he was in service, he 
injured his left knee.  He has not been specific as to how he 
actually suffered such an injury, but he maintains that since 
he now believes that he has a left knee disorder, such a 
disorder must be related to his military service back in the 
60s.  

In conjunction with his claim, the veteran underwent an 
orthopedic examination at the local VA medical center in 
December 2002.  Prior to the examination, the veteran said 
that his left knee had been "giving him trouble" and that 
his whole left leg was "bothering" him.  After examining 
the left knee, the doctor concluded that the veteran had a 
mild loss of the range of motion.  However, the examiner 
noted that the x-ray films of the knee were within normal 
limits.  Upon conclusion of the examination, the doctor 
opined that the veteran's current left knee disability was 
not related to or caused by his military service.  In other 
words, the doctor could not etiologically link the veteran's 
current left knee disorder with his military service or any 
incidents therein.  

As noted above, the veteran's private and government 
treatment records have been obtained in and included in the 
claims folder for review.  Despite the veteran's assertions, 
these medical documents do not support the veteran in that 
they do not provide an opinion that relates the claimed left 
knee disorder with his military service.  It is noted that 
these records do not even hypothesize or suggest some type of 
relationship between the knee condition and the veteran's 
military service.  

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that he suffers from a left 
knee disability and that it is somehow related to his 
military service.  Unfortunately, the veteran's assertions 
are the only positive evidence in support of his claim.  That 
is, the claims folder is negative for any medical evidence, 
either from a private physician or a government physician, 
which would positively diagnose the veteran as suffering from 
a left knee disorder related to his military service or to 
the complaints in service of a permanent left knee condition.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from pain in the left knee or that his range of 
motion of the left knee is restricted or limited.  However, 
he is not competent to say that he has an actual disability 
that is related to his service or to a condition he suffered 
therefrom while he was in service.  In other words, there is 
no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has presented no competent 
medical evidence showing some type of link between the 
veteran's current disability and his military service.  
Because this evidence has not been presented, service 
connection for a left knee disability is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

II.  Sleep Apnea

The veteran has further claimed that he suffers from sleep 
apnea.  To confirm whether he does indeed suffer from such a 
disorder, the veteran underwent a VA respiratory examination 
in January 2003.  Before the examination, the veteran told 
the examiner that he was only able to sleep two to three 
hours a night, and that when he does sleep, it is one that 
could be labeled as "restless."  After further questioning 
of the veteran and then physically examining him, the doctor 
concluded that the veteran was not suffering from the claimed 
disability.

A review of the numerous medical treatment records, both 
private and governmental, indicates that the veteran has not 
been treated for sleep apnea.  He has not been provided a 
mask to help him breathe properly through the night.  He has 
not been advised to seek treatment for any type of sleeping 
disorder.  Moreover, there is no indication from the obtained 
records that he has ever been actually diagnosed as suffering 
from sleep apnea.  

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that he suffers from sleep 
apnea and that it is somehow related to his military service.  
Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any medical evidence, either from a private 
physician or a government physician, which would positively 
diagnose the veteran as suffering from sleep apnea.    

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from restlessness or that he is unable to sleep 
more than a few hours a night.  However, he is not competent 
to say that he has an actual sleep-related disability that is 
related to his service or to a condition he suffered 
therefrom while he was in service.  In other words, there is 
no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has presented no competent 
medical evidence showing a current disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v Derwinski, 3 Vet. App. 223, 225 
(1992).  Since there is no current diagnosis of sleep apnea, 
service connection is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

III.  Back Sprain

The record indicates that while the veteran was serving in 
the US Army, he complained of occasional back pain.  The 
veteran asserts that since his release from active duty in 
1969, he has continued to experience back pain and 
discomfort.  He avers that the pain and discomfort he 
complained thereof in service is related to the full-blown 
disorder he now has.  He has asked that the VA find in his 
favor and grant him service connection for this disorder.

In conjunction with the examinations of the extremities, the 
veteran's back was also examined by a VA doctor in December 
2002.  The veteran claimed that he was suffering from pain in 
his back that was relieved through medications.  Once the 
doctor had reviewed the veteran's service medical records and 
his post-service medical treatment reports, along with 
actually physically examining him, the examiner concluded 
that the veteran had no pathological changes present on x-ray 
of the lumbar spine.  Moreover, he had no weakness, fatigue, 
incoordination, or loss of motion of the lumbosacral spine.  
Although the medical report did annotate very mild 
degenerative changes at L4-L5 and L5-L1, this arthritis was 
not linked with the veteran's military service or any 
incidents therein.  

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that he suffers from a back 
disability of the lower spine and that it is somehow related 
to his military service.  Unfortunately, the veteran's 
assertions are the only positive evidence in support of his 
claim.  That is, the claims folder is negative for any 
medical evidence, either from a private physician or a 
government physician, which would positively diagnose the 
veteran as suffering from a lower back disability or relate 
any claimed manifestations with the veteran's military 
service (or any incidents therein).  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from pain in the lower back or that he believes 
that he has restrictions in his ability to bend or twist.  
However, he is not competent to say that he has an actual 
disability that is related to his service or to a condition 
he suffered therefrom while he was in service.  In other 
words, there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has presented no competent 
medical evidence showing a current ratable disability 
involving the lumbosacral spine.  In the absence of proof of 
a present disability, there can be no valid claim.  Brammer v 
Derwinski, 3 Vet. App. 223, 225 (1992).  Since there is no 
current ratable lower back disability, service connection is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

IV.  Right Knee Residuals

The veteran also seeks entitlement to service connection for 
a right knee disorder.  As a result of his claim, the veteran 
underwent an orthopedic examination in December 2002.  The 
Board notes that the examiner was asked to express an opinion 
as to whether any found current condition of the right knee 
was related to or caused by the veteran's military service.  
The record reflects that the examiner reviewed the veteran's 
service medical records and his post-service medical records 
including those records that discussed the repair work 
accomplished on the knee in 1993.  After reviewing all of the 
documents and examining the veteran's right knee, the 
examiner concluded the following:

I think it is as likely as not that the 
patient's right knee problem is service 
related.  He had pain in the knee at that 
time and eventually had an operative 
procedure done.  He was seen in the 
military for a significant injury where a 
heavy object fell on the right knee. . . 
.

I think the patient does have functional 
impairment of the right knee with no 
squatting, no climbing, no prolong 
standing, and walking for more than an 
hour without a rest.  I think his one 
service related problem is his right 
knee.

Although the RO has denied the veteran's request for 
benefits, it has not, through its various decisions, pointed 
to specific medical documents which would support its 
actions.  Moreover, it has not provided or obtained a medical 
opinion that contradicts the VA doctor's opinion of December 
2002.

The Board would again reiterate, to grant service connection, 
it is required that the evidence shows the existence of a 
current disability, an in-service disease or injury, and a 
link between the disability and the in-service disease or 
injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated 
that ". . . a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability".  Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir. 
2000).

The evidence is clear that the veteran currently suffers from 
a right knee disability.  He is presumed to have been free 
from this disability at the time of entry onto active duty 
for service.  The medical records indicate that the veteran 
injured his right knee while in service.  The record contains 
an opinion from a VA examiner, who actually examined the 
veteran, which states that the veteran's current right knee 
disability began while the veteran was in service.  The 
examiner further insinuated that the problems the veteran had 
during the 1990s were merely continuations of the symptoms 
and manifestations that began in the 1960s while the veteran 
was in service.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also 38 C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 
1 Vet. App. 49 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  The 
Court pointed out in Gilbert that under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  In view of the foregoing, the Board finds that the 
evidence is, at least, in equipoise.  Because the evidence is 
in equipoise, and since the appellant is supposed to be 
afforded the benefit-of-the-doubt, the Board concludes that 
the veteran's right knee disorder is the result of his 
military service, and service connection is granted.  




ORDER

Service connection for a left knee disability is denied.

Service connection for sleep apnea is denied.

Service connection for a lower back disability is denied.  

Service connection for a right knee disability is granted. 


REMAND

The veteran has further asserted that he now suffers from 
PTSD and the residuals of frostbite of the hands and feet.  
With respect to the second claimed disability (involving 
frostbite), the record reflects that the veteran was 
stationed in the Republic of Vietnam, Fort Benning, Georgia, 
and the Aberdeen Proving Grounds, Maryland.  He was assigned 
to Aberdeen during the fall of 1967 and into the middle of 
winter (February 1968).  The veteran avers that it was during 
his assignment to the Proving Grounds that he was on guard 
duty and he suffered from frostbite and cold injury to his 
hands and feet.  However, and perhaps inadvertently, he has 
also inferred that he was on guard duty at Fort Dix, New 
Jersey.  

To add to this confusion, the veteran was accorded a VA 
examination of the hands and feet in January 2003.  The 
examination itself was labeled a "Cold Injury Protocol 
Examination".  Upon completion of the examination, the 
doctor opined that it was at least as likely that the veteran 
suffered a significant cold injury to his hands and feet at 
some time in his life.  

Nevertheless, there is no indication from the claims folder 
that the RO ever attempted to clarify whether the veteran was 
stationed at Fort Dix, New Jersey, or whether the veteran was 
actually exposed to the cold via guard duty either at Fort 
Dix or Aberdeen Proving Grounds.  Moreover, the record is 
silent with respect to the RO going back to the VA examiner 
who performed the Cold Injury Protocol Examination and asking 
him to clarify his statements.  The Board believes that such 
development and clarification is required by the VA and goes 
towards fulfilling the VA's duty to assist the veteran in the 
development of his claim.  Without that development, the 
Board and the RO can not objectively conclude whether the 
veteran's assertions have merit.  Hence, the claim is 
remanded for the purpose of obtaining this information.  

The other issue before the Board involves PTSD.  In order to 
verify the veteran's claimed stressors, the RO did contact 
the Department of Defense (DOD) which, in turn, responded 
with a letter dated August 2, 1999.  In that letter, DOD 
indicated that the veteran needed to provide additional 
information on his claim so that the claimed stressors could 
be verified.  A review of the claims folder indicates that 
after the RO received the August 1999 letter, it never went 
back to the veteran requesting the additional information.

A analysis of the claims folder indicates that the veteran's 
reported stressors have not been confirmed by the RO.  In the 
case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court 
set forth the framework for establishing the presence of a 
recognizable stressor, which is an essential prerequisite to 
support the diagnosis of PTSD.  The Court's analysis consists 
of two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD.

See also Moreau v. Brown, 9 Vet. App. 389 (1996), Anglin v. 
West, 11 Vet. App. 361, 367 (1998), Gaines v. West, 11 Vet. 
App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997), and Suozzi v. Brown, 10 Vet. App. 307 (1997)

With regard to the first component, under 38 U.S.C.A. § 
1154(b) (West 2002), 38 C.F.R. § 3.304 (2004), and the 
applicable VA Manual 21-1 [Department of Veterans Affairs 
Adjudication Procedure Manual, M21-1, paragraph 50.45(e), and 
Woods v. Derwinski, 1 Vet. App. 406 (1991)] provisions, the 
evidence necessary to establish the occurrence of the 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was ". . . engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).

If the adjudicators conclude that the record establishes the 
existence of such a stressor or stressors, then and only 
then, the case should be referred for a medical examination 
to determine:

(1) the sufficiency of the stressor;

(2) whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3) whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (2004).

The Board notes the veteran provided a written statement in 
March 1998 describing the traumatic events he experienced in 
service.  He stated that his unit was under enemy fire during 
the Tet Offensive in 1968 and that his unit killed over 500 
"Vietnamese."  He stated further that he received a 
commendation from his unit commander and that he was next to 
his best friend when he was killed by "friendly fire."  

There is no indication in the record that the RO attempted to 
collect additional information concerning the alleged 
stressors as is required by law, regulation, and case law.  
As such, the claim must be remanded for further development 
of evidence.  Moreover, it is the conclusion of the Board 
that after the information has been obtained, a VA 
psychiatric examination must be conducted, taking into 
account the records of prior medical treatment and the 
veteran's actual service records.  See 38 C.F.R. § 4.2 
(2004); see also VAOPGCPREC 20-95.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran provide another written statement 
concerning his experience in the Republic 
of Vietnam and his duties with the 2nd 
Battalion, 35th Artillery.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence on the stressful events and he 
must be asked to be as specific as 
possible.  The RO should provide to the 
veteran copies of the veteran's previous 
statements so that the veteran can use 
those documents to refresh his memories 
and also add any additional information 
that he may have forgotten in those 
documents.  He should be informed that, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  He should be further advised 
that a failure to respond may result in 
an adverse action against his claim.  The 
RO should note in the record the 
responses provided by the veteran.

The RO should specifically ask that the 
veteran elaborate on the following 
assertions:

a.  During his statement of March 1998, 
the veteran stated that over 500 
Vietnamese were killed.  The veteran must 
specify whether these individuals were 
enemy soldiers and/or noncombatants.  The 
veteran must also provide information as 
to how they were killed; i.e., were they 
killed through the use of artillery 
rounds, rifle fire, or a combination of 
both.  The veteran's DD Form 214 fails to 
indicate that the veteran was involved in 
combat.  The veteran should be asked to 
explain this inconsistency.  
Additionally, if the veteran states that 
he killed noncombatants, the RO should 
forward the response to the appropriate 
agency for further criminal processing.  

b.  From his statement of March 1998, the 
veteran stated that his "best friend" 
was killed and that he witnessed his 
friend's death.  The veteran should be 
asked to identify this person, including 
the individual's rank and where the 
individual was from.  The RO should ask 
that the veteran describe in detail what 
he saw when his friend was killed, and 
included in this description should be 
the location of the friend's death along 
with the time of year.  

c.  The veteran is asked to explain his 
statement of March 1998 that reported 
that his unit was physically located in a 
graveyard.  The veteran should be asked 
to provide additional comments on this 
location including an explanation on how 
an artillery unit could physically locate 
its guns, cannons, howitzers, and mortars 
in a graveyard.   

2.  Upon receipt of the above answers, 
the RO should send those answers, along 
with the other statements made by the 
veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Armed Services Center for 
Research of Unit Records (USASCRUR).  The 
RO should ask each of the units whether 
they can confirm the presence of the 
veteran, his duties, and any event he 
comments thereon.  Any and all 
information obtained should be included 
in the claims folder for future review.

For NPRC and USASCRUR purposes, the 
pertinent data is as follows:

Dates of Service:		August 8, 1967, 
to 
March 11, 1969
Unit:				35th Artillery
Subunit:			2nd Battalion
MOS:				Heavy Vehicle 
Mechanic 
(63C20)
Decorations			National Defense 
Service 
Medal, Vietnam 
Service 
Medal, Republic of 
Vietnam 
Commendation Medal 
Claimed Stressors		Witnessing the 
death of a 
friend and being in 
DaNang during the Tet 
Offensive.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the record 
establishes the existence of a stressor 
or stressors.  Moreover, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  Following completion of the above, if 
and only if it has been determined that 
the veteran actually experienced a 
stressor that may have resulted in the 
development of a psychiatric disorder, 
the RO should arrange for the veteran to 
be examined by a psychiatrist, who has 
not previously examined him, to determine 
the correct diagnosis of any psychiatric 
disorder.  The RO must specify, for the 
examiner, the stressor or stressors that 
the RO has determined are established by 
the record.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor or stressors in service.  If the 
examiner determines that the veteran has 
any psychiatric disorder in addition to 
PTSD, the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO should contact the veteran and 
ask him to explain a possible 
inconsistent statement with respect to 
his claim that he performed guard duties 
at Fort Dix, New Jersey.  Specifically, 
the RO should point out to the veteran 
that his service personnel records do not 
indicate that the veteran was ever 
assigned to Fort Dix.  The veteran should 
be asked to explain this inconsistency.  
Any answers received from the veteran 
should be included in the claims folder 
for review.  

6.  After the RO receives the veteran's 
clarification, the RO should contact the 
Department of Army and ask whether it can 
be determined if the veteran performed 
guard type duties while he was stationed 
at the Aberdeen Proving Grounds in 
Aberdeen, Maryland.  If it can not be 
determined whether the veteran performed 
guard duties, it should be so noted in 
the claims folder.

7.  The RO should contact the National 
Climatic Data Center of National Oceanic 
and Atmospheric Administration, located 
in Asheville, North Carolina, and request 
the climatic data for Aberdeen, Maryland, 
for the period of October through 
December 1967.  Of particular interest is 
any information which would indicate that 
the weather was severe enough to possibly 
cause cold injuries to individuals who 
were performing guard-type duties outside 
during this time period.  All obtained 
information should be included in the 
claims folder for future review.

8.  Once paragraphs 5 through 7 have been 
accomplished, the veteran's complete 
claims folder should be returned to the 
examiner at the local VA medical center 
who conducted the Cold Injury Protocol 
Examination of January 16, 2003.  The 
examiner should be informed of the 
veteran's answer with respect to his 
possible misinformation concerning where 
he was stationed - Aberdeen Proving 
Grounds versus Fort Dix.  Based upon that 
information, the examiner should be asked 
whether the information changes any of 
the opinions expressed in the January 16, 
2003, examination report.  The examiner 
should be further informed whether the 
veteran actually performed guard type 
duties, as confirmed by the Department of 
the Army, and asked whether that 
information changes any of the opinions 
expressed in the January 16, 2003, 
examination report.  Next, the examiner 
should be provided the information 
obtained from the National Climatic Data 
Center, which may or may not confirm the 
type of weather sufficient to cause cold 
weather injuries, and he should be asked 
whether that information changes any of 
the opinions expressed in the January 16, 
2003, examination report.  Finally, the 
examiner should be asked to express a 
less equivocal opinion as to whether the 
veteran suffered from cold weather 
injuries while he was in the military.  
All information obtained should be 
included in the claims folder for further 
review.

9.  If the doctor who performed the Cold 
Injury Protocol Examination of January 
16, 2003, is no longer employed at the 
local VA medical center, the RO should 
arrange for the veteran to undergo 
another Cold Injury Protocol Examination 
for the purpose of evaluating his claimed 
frostbite residuals of both upper 
extremities and both lower extremities.  
The claims file must be furnished to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests, including x- rays of 
the hands and feet should be completed 
and all pertinent symptomatology and 
findings should be reported in detail.

Based on a review of the claims file and 
the examination findings (or claims file 
review alone if examination is not 
accomplished), the examiner should 
indicate whether it is at least as likely 
as not that any existing upper or lower 
extremity pathology is the residual of a 
cold injury or some other condition 
attributable to the veteran's military 
service, pre- or post-service trauma, or 
some other cause or causes, including 
ethanol abuse.  The examiner should 
provide a complete rationale for all 
conclusions reached.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

10.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claims for service 
connection for PTSD and residuals of frostbite of the hands 
and feet.  If the benefits sought on appeal remain denied, 
the appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


